IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                        United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
                               No. 06-60817                 August 28, 2007
                             Summary Calendar
                                                      Charles R. Fulbruge III
                                                              Clerk
JOHN RAY KIDD

                                                            Petitioner-Appellant

                                      v.

DOLAN WALLER, Warden

                                                         Respondent-Appellee


                Appeal from the United States District Court
                  for the Northern District of Mississippi
                           USDC No. 3:05-CV-35


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      John Ray Kidd, Mississippi prisoner # R9542, appeals the district court’s
dismissal of his 28 U.S.C. § 2254 habeas petition as time-barred. Kidd is
challenging his convictions for sexual battery and two counts of rape. Kidd
asserts that the limitation period should be tolled because of the egregious
conduct of the State and because of his actual innocence.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      The district court granted a certificate of appealability (COA) on the issue
whether Kidd’s newly discovered evidence clearly demonstrated a violation of
Kidd’s constitutional rights and whether it would be a manifest miscarriage of
justice to let the conviction and sentence stand. Id. at 253. The district court
also granted COA on the issue whether egregious errors and misconduct had
occurred that warranted the tolling of the limitation period. Id. at 253.
      Kidd acknowledges that the did not file his federal petition within one year
of his discovery of new evidence. Kidd has not demonstrated that he acted with
due diligence in filing his petition, and he has not made a showing of actual
innocence. See Felder v. Johnson, 204 F.3d 168, 170-71 (5th Cir. 2000).
The dismissal of the petition is AFFIRMED.




                                       -2-